Citation Nr: 0829489	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for attention deficit 
disorder (ADD) and insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO in Providence, Rhode Island 
currently has jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from July 1990 to August 1990 and from April 1995 to 
January 2000.  

In the above-mentioned August 2000 rating decision, the 
Roanoke RO denied the veteran's claim of entitlement to 
service connection for ADD and insomnia.  
Although the veteran indicated his disagreement with that 
decision within one year (March 2001), the RO treated his 
statement as an attempt to reopen his claim.  

The RO subsequently issued a rating decision in February 2003 
which continued to deny the veteran's claim.  In a June 2004 
letter, the veteran's representative attempted to file a 
notice of disagreement (NOD) as to the RO's February 2003 
decision.  However, since more than a year had past since 
notice of that decision had been mailed, the NOD was treated 
as an attempt to reopen the veteran's claim.  

In a February 2005 decision, the RO denied the veteran's 
claim on the basis that new and material evidence had not 
been submitted.  The veteran has perfected an appeal of that 
decision.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  



Clarification of issue on appeal

Although this matter has been treated by the RO as one 
involving the submission of new and material evidence to 
reopen a previously-denied claim, as has been alluded to 
above the veteran's March 2001 statement (erroneously dated 
by him "03/13/00") clearly evidenced disagreement as to the 
August 2000 decision of the Roanoke RO which denied service 
connection for insomnia and ADD. 
See 38 C.F.R. § 20.201 (2007).  The filing was timely.  See 
38 C.F.R. § 20.203 (2207).  Because the veteran timely 
disagreed with the August 2000 rating decision, his initial 
claim in February 2000 remains open. The matter of the 
finality of prior RO decisions, as well as the matter of 
submission of new and material evidence, need not be 
considered.  Accordingly, the issue has been restated on the 
first page.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

VCAA notice

As was alluded to in the Introduction, the veteran timely 
indicated his disagreement with the RO's August 2000 rating 
decision.  Accordingly, that decision is not final and the 
issue before the Board is entitlement to service connection 
for ADD and insomnia with consideration of finality and new 
and material evidence.  

The evidence of record indicates that the veteran has not 
received appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Although the veteran 
received a VCAA notice letter dated November 30, 2004, that 
letter informed the veteran of the evidence necessary to 
reopen a previously denied claim.  The letter did not inform 
him of what evidence is required to establish a claim for 
service connection. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Medical opinion 

The veteran's service treatment records indicate that the he 
was referred for a mental health consultation in 1995 and in 
1999.  It was noted that the veteran had a history of ADD and 
decreased sleep since childhood.  Furthermore during a March 
1999 mental health evaluation the veteran reported that he 
was diagnosed with ADD in elementary school but was not 
treated due to parental objections.  He described a "life 
long pattern of mid-evening wakeups, usually in the 2:00 - 
4:00 AM timeframe lasting up to an hour and occurring on a 
nightly basis."  The examiner concluded that the veteran 
"has a life-time history of middle insomnia along with a 
learning disorder and possible attention deficit 
hyperactivity disorder." 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]. These 
questions concern: (1) whether the veteran's ADD is a 
congenital or developmental disorder; (2) whether insomnia is 
a symptom of the veteran's ADD, an unrelated symptom of some 
other disability; or a "stand alone" disability (related or 
unrelated to the ADD); (3) whether the veteran's ADD and/or 
insomnia existed prior to service, and, if so, whether they 
were aggravated by it; and (4) whether any relationship 
exists between the ADD and insomnia and the veteran's 
military service.  These questions must be addressed by an 
appropriately qualified medical professional. A medical 
opinion is therefore necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1. VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his ADD and 
insomnia. Any records so identified and 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA must assure that all notice 
required by the VCAA has been 
accomplished.  Such notice specifically 
should include an explanation as to the 
information or evidence needed to 
establish service connection on a direct 
basis, without regard for finality. 

3.  VBA should arrange for a physician 
with appropriate experience to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
(1) whether the veteran's ADD is a 
congenital or developmental disorder; (2) 
whether insomnia is a symptom of the 
veteran's ADD, an unrelated symptom of 
some other disability; or a "stand 
alone" disability (related or unrelated 
to the ADD); (3) whether the veteran's ADD 
and/or insomnia existed prior to service, 
and, if so, whether they were aggravated 
by it; and (4) whether any relationship 
exists between the ADD and/or insomnia and 
the veteran's military service. If the 
reviewing physician deems it to be 
necessary, diagnostic testing of the 
veteran may be undertaken. The reviewing 
physician's opinion and report of 
following the examination should be 
associated with the veteran's VA claims 
folder.

4. After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for ADD and insomnia 
a direct basis.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

